Per Curiam.

We agree that respondent committed the additional misconduct found by the board. However, we believe these four instances of neglect to be related to those we considered in Columbus Bar Assn. v. Nichols, supra, which were attributable to respondent’s severe depression, now controlled through medication. Accordingly, we treat this as a continuation of the earlier case and, to appropriately sanction respondent for all his misconduct, we augment his initial penalty by imposing an additional six-month suspension, to be served consecutively, from the practice of law in Ohio. This sanction is also suspended, however, on the condition that respondent complete a third year of monitored probation during which he must comply with the Code of Professional Responsibility and the Supreme Court Rules for the Government of the Bar of Ohio. Costs taxed to respondent.

Judgment accordingly.

A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
*56Moyer, C.J., dissents and would order a six-month suspension without a stay of execution.